Dooley, J.,
¶ 17. dissenting. The majority holds that employer acquired a vested right to pay any resulting workers’ compensation benefits awarded to Antonio Sanz in periodic installments because that was the state of the law on the date Sanz had his accident. The holding represents an overly-broad application of vested rights law, as provided in 1 V.S.A. § 214(b), inconsistent with our precedents and the decisions on the exact same issue from other jurisdictions. I agree that 21 V.S.A § 652(b), the statute that grants the Commissioner of Labor and Industry the discretion to order payment of permanent disability benefits in a lump sum, is prospective. In this ease, prospective means that it applies to any award made on or after its 2000 effective date.
¶ 18. As the majority holds, the question is controlled by 1 V.S.A. § 214(b)(2), which provides that an “amendment ... of an act... shall not... (2) [a]ffect any right, privilege, obligation or liability acquired, accrued or incurred prior to the effective date of the amendment____” The question then is whether employer acquired a “right” or “privilege” to pay benefits in installments that could not be affected by the 2000 amendment that authorized the Commissioner to order a lump-sum payment. The majority’s simple answer to this question is the general statement in the case of Montgomery v. Brinver Corp., 142 Vt. 461, 463, 457 A.2d 644, 645 (1983), that “[t]he right to compensation for an injury under the Workmen’s Compensation Act is governed by the law in force at the time of occurrence of such injury.” We are, however, dealing with neither “the right to compensation,” the language of Montgomery, nor the amount of compensation, the actual facts of Montgomery.
¶ 19. The majority recognizes that Montgomery’s general rule does not always determine whether the employer or employee has a right or privilege protected by § 214(b). Put another way, neither the employer nor employee has a right to enforce every word and section of the workers’ compensation law as it existed at the time of the accident. Thus, an amendment to a statute of limitations or statute of repose applies to existing claims as long as the prior limitation period has not expired when the claim is brought. In Murray v. Luzenac Corp., we explained that the amendment to the statute of repose “does not affect plaintiff’s right to compensation,” and, therefore, the Montgomery general rule did not apply. 2003 VT 37, ¶ 9, 175 Vt. 529, 830 A.2d 1 (mem.).
¶ 20. The closest we have come to explaining the principles involved in determining whether a party has a right or *625privilege controlled by § 214(b) is in Myott v. Myott, 149 Vt. 573, 575-76, 547 A.2d 1336, 1338 (1988):
While, in general, new statutes do not apply to eases that are pending at the time of the effective date of the new statute, there is an exception for statutes that are solely procedural or are remedial in nature. See Murray v. Mattison, 63 Vt. 479, 480, 21 A. 532 (1891);... 2 Sutherland Stat Const § 41.04, at 349 (4th ed. 1986).... The application of an amendment to an existing case is governed by 1 V.S.A. § 214(b)(2), (4). In re T.L.S., 144 Vt. 536, 544-45, 481 A.2d 1037, 1042 (1984). Under this section, the remedial change will apply to the case in progress unless it affects a preexisting “right, privilege, obligation or liability.” 1 V.S.A. § 214(b)(4); State v. Willis, 145 Vt. 459, 466-67, 494 A.2d 108, 111-12 (1985).
There are no pre-existing vested rights involved here. The court was determining custody prospectively from the time of its order forward. The statute worked no fundamental change in the standards under which custody is considered. It now requires the court to look at factors that were formerly optional and specifies the relevant factors in greater detail. However, the overall standard — the best interests of the child — is the same before and after the statutory amendment.... Therefore, 15 V.S.A. § 665(b) effective July 1,1986 applied to this case.
As applied to workers’ compensation, the general rule is that “[w]hen a statute or its amendments refer only to a remedy or procedure, they may be given retrospective application.” 3B N. Singer, Statutes and Statutory Construction § 75:3, at 67-68 (6th ed. 2003) (collecting cases from numerous jurisdictions).
¶ 21. Section 652(b) prescribes only the manner of disbursal of benefits. It affects neither the merits nor the amount of any workers’ compensation award. Its effect is primarily procedural, and it affects only the remedy available to the employee.
¶ 22. With one exception, all reported decisions from other jurisdictions considering this question have reached the same conclusion for the same reason. In Hooks v. Southern Bell Telephone & Telegraph Co., 351 S.E.2d 900, 902 (S.C. Ct. App. 1986), the court considered the effect of a statutory amendment that expanded the circumstances under which the employee could be awarded lump-sum benefits. As in this case, the amendment was enacted after the employee was injured, and the employer argued that it could not be applied to a case in progress. The court rejected the argument under the general rule that a statute is prospective “unless it is remedial or procedural in nature.” Id. It held:
A statute is remedial when it creates new remedies for existing rights or enlarges the rights of persons under disability, unless it violates a contractual obligation, creates a new right, or divests a vested right____
Section 42-9-301 enlarges the remedy available to claimants without creating any new right. The statute merely enables claimants to obtain lump sum payment of funds to which they are already entitled. We hold, therefore, that Section 42-9-301 *626is remedial and may be applied retroactively.
Id.; see also R. Talley, Note, Retroactive Application of Statute Forces Employer to Pay Disability Award in a Lump Sum, 40 S.C. L. Rev. 282, 283 (1988) (Hooks “is in accord with the widely-accepted rules of statutory construction applied in most jurisdictions.”). The same result was reached in similar circumstances in Special Indemnity Fund v. Dailey, 272 P.2d 395 (Okla. 1954), essentially for the same reason:
The amendment did not change the liability of the Fund in any manner. It merely provided that in certain instances claimants could, at the discretion of the Commission, have a portion of the award commuted to a lump sum. Such provision goes only to the method of payment.
Id. at 396. To the same effect is Pebworth v. Workers’ Compensation Appeals Board, 10 Cal. Rptr. 3d 832 (Ct. App. 2004) (holding that statute permitting settlement via lump-sum payment merely changed manner in which rights were invoked and therefore applied to pending eases). The court noted that “[t]he test is whether the statute imposes a new or additional liability or affects existing vested or contractual rights on the one hand or merely changes the manner in which established rights or liabilities are invoked in the future.” Id. at 835. It held that the lump-sum amendment fell in the latter category, noting that it did not increase the amount of the employer’s liability. Id. at 835-36.
¶ 23. Finally, there are two constitutional decisions that go opposite ways. The court in State Industrial Insurance System v. Surman, 741 P.2d 1357, 1358-59 (Nev. 1987), upheld a statutory amendment taking away an employee’s right to be paid by a lump sum even though the accident occurred before the statute was effective. The court reasoned that “[t]he legislation ... neither decreased nor increased the amount of compensation payable. It merely altered the timing of the payments.” Id. at 1358. With no analysis, the Supreme Court of Montana disagreed, holding that application of a statute on lump-sum benefits — which the court labeled as containing a “procedure” — to an injury that occurred before the effective date of the statute was unconstitutional. Buckman v. Mont. Deaconess Hosp., 730 P.2d 380, 381-82 (Mont. 1986). The court found that the issue was controlled by a case that struck down retroactive application of a statute that reduced the amount of benefits by any Social Security benefits awarded to the employee, a clearly substantive change. Id. at 382. I would give little weight to this precedent because it purports to be a constitutional decision and not one of statutory construction, it lacks analysis, and it appears inconsistent with our settled law that the Legislature may make procedural changes retrospective.
¶ 24. Applying § 652(b), as amended, to determine whether claimant should receive benefits in a lump sum does not offend 1 V.S.A § 214(b). As other courts that have considered this question have held, the amendment is remedial and procedural and applies to employees who were injured prior to the effective date of the amendment. I would reverse for the Commissioner to exercise discretion pursuant to § 652(b) and determine whether it is “in the best interest of the employee or the employee’s dependants” for claimant to receive his permanent disability benefits in a lump sum as he requested. I respectfully dissent.
V 25.1 am authorized to state that Justice Johnson joins in this'dissent.